Citation Nr: 0116533	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  95-04 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from April 29, 1968 to March 2, 
1970 and from February 1, 1991 to August 8, 1991.  He was 
activated from the reserves to serve during the Persian Gulf 
War, but he did not go overseas.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for 
hypertension.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board remanded the case in May 1997 for the RO to 
consider the issue of service connection for hypertension on 
the merits instead of as an attempt to reopen a claim and for 
evidentiary development.  The case was remanded again in 
October 1999 for a medical opinion and verification of the 
veteran's reserve service.  After a review of the evidentiary 
record, the Board regrettably finds that additional 
development is necessary. 

While the veteran apparently was on two weeks active duty for 
training in May 1993 with his unit at Camp Shelby, 
Mississippi, he became dizzy and short of breath and was 
taken to a private hospital.  The private hospital records 
were never obtained.  In addition, although copies of the 
daily training schedule for the period of active duty for 
training in May 1993 were received, the training schedule for 
May 4, 1993, the day in question, is missing.  

The Board further notes that the veteran submitted several VA 
Form 21-4142's which were returned to him by the RO in August 
1997 for signature and complete addresses for the doctors 
from whom he wanted the RO to request his medical records.  
In September 1997, the veteran referred to the August 1997 
letter and returned the authorization forms stating that if 
further information was needed to advise him.  The RO found 
that the information still was not complete and sent the 
veteran five authorization forms and asked that he show the 
complete names and addresses of the specified doctors.  The 
Board notes that the information for Dr. Stoneburner was 
complete and the RO did request and receive records from him.  
When the veteran next wrote in September 1997, he referred to 
the RO's September letter, and stated that he had already 
replied to the August letter and had submitted the requested 
VA Forms 21-4142s.  He felt that correspondence was crossing 
in the mail.  He asked to be notified if the release forms 
had not been received.  Although his release forms had been 
received, the RO had determined that the evidence was still 
incomplete and had sent new forms, one for each doctor, to 
the veteran for completion.  Evidently this was not clear to 
the veteran and, after receipt of the veteran's September 
1997 letter, no further assistance was provided in obtaining 
medical evidence on his behalf from the named doctors.  

Also, the representative points out the RO's discovery that a 
VA medical examiner based his opinion on an inaccurate 
reading of the facts concerning events in 1991 and 1993 and 
argues that the RO should have returned the report to the 
examiner.  The veteran's service medical records show that in 
March 1991, during a period of active duty from February 1991 
to August 1991, the veteran was taken to an emergency room 
after an incidental reading showed increased blood pressure.  
It was noted that the veteran was noncompliant with his 
medications for three days.  

A May 1993 service department medical examination and duty 
status report (DA Form 2173) indicates that on May 4, 1993, 
while on active duty for training, the veteran collapsed 
while participating in a field training exercise and was 
taken to a hospital.  

This case must be remanded again for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After obtaining the necessary 
authorization, the RO should request from 
the Forrest General Hospital near Camp 
Shelby, Mississippi, a copy of the 
veteran's complete May 1993 medical 
records, including any history given by 
the veteran and the results of any 
diagnostic studies.  The RO should also 
send the veteran VA Form 21-4142s, for 
four doctors previously named - Dr. 
McIntosh, Dr. William Johnson, Dr. 
Benjamin Goh and Dr. Albert Raymond.  The 
veteran should be informed that a separate 
form signed by him is needed for each 
medical care provider if he still wishes 
the RO to request medical evidence from 
these doctors.  The veteran should also 
provide complete addresses.   

3.  The RO should request a copy of the 
training schedule for May 4, 1993, for the 
199th Medical Company, Air Ambulance, which 
was stationed at Craig Field Armory, 
Jacksonville, Florida 32239-0628, during a 
period of annual active duty for training 
from May 1 to May 15, 1993. 

4.  The RO should submit the veteran's 
claims folders to Greg Von Mering, M.D., 
who provided a medical opinion in October 
2000, for clarification of his opinion.  
If Dr. Von Mering is not available, then 
the RO should submit the veteran's claims 
folders to a board certified cardiologist, 
if available, but in any event to an 
appropriate specialist other than the 
doctor who examined the veteran on 
November 24, 1998.  The RO should clearly 
list the veteran's relevant periods of 
active duty and active duty for training, 
so the physician will be aware of them.  
The physician is asked to review this 
remand and the October 1999 remand, which 
do not purport to reflect all of the 
relevant evidence, and to thoroughly 
review both claims folders in their 
entirety.  The examiner is advised that 
unless medical evidence is obtained 
pursuant to this remand that documents 
hypertension prior to about 1980, that is 
when hypertension is first shown and the 
veteran's self stated history of 
hypertension since about 1968 is 
uncorroborated and may not be accepted.  
It should also be noted that in September 
1990, prior to the periods of duty in 
question, the veteran was found to have 
cardiomegaly, some EKG voltage criteria 
for left ventricular hypertrophy, and a 
history of syncopal attacks and objective 
vertigo apparently associated with his 
hypertension.  (See Jacksonville Wolfson 
Children's Hospital records of September 
1990 in volume II.)  Thereafter, the 
physician should answer the following 
questions: (1) Inasmuch as the competent, 
medical evidence first shows hypertension 
in 1980, long after the veteran's initial 
period of active duty, does the evidence 
show that his hypertension/hypertensive 
cardiovascular disease underwent a 
permanent increase in severity (and not 
just a temporary exacerbation) during his 
period of active duty from February 1 to 
August 8, 1991, or during the period of 
active duty for training from May 1 to May 
15, 1993; (2) if the evidence shows that 
the veteran's hypertension/hypertensive 
cardiovascular disease underwent a 
permanent increase in severity during his 
period of active duty from February 1 to 
August 8, 1991, or during the period of 
active duty for training from May 1 to May 
15, 1993, what role, if any, did 
noncompliance with medication play in such 
increase, and was such increase due to the 
natural progression of the disease, or did 
it increase reflect aggravation by 
service.  Consideration should be given to 
the evidence of the disability prior to, 
during and after the any periods of duty 
in question.  The physician is encouraged 
to cite specific evidence in the file 
(including the dates of such evidence) to 
support any opinion.  If the physician has 
any questions regarding duty status and 
reserve versus active duty for service 
connection purposes, such questions should 
be referred to the RO and answered before 
the physician provides an opinion.   

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


